Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 December 17, 2008 Dear Shareholder: A Special Meeting of Shareholders of Principal Funds, Inc. (PFI) will be held at 680 8th Street, Des Moines, Iowa 50392-2080, on February 13, 2009 at 10 a.m., Central Time. At the meeting, shareholders of the Government & High Quality Bond Fund (the Acquired Fund) will be asked to consider and approve a Plan of Acquisition (the Plan) providing for the reorganization of the Government & High Quality Bond Fund into the Mortgage Securities Fund (the Acquiring Fund). Each of these Funds is a separate series or fund of PFI. Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class A, Class B, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class A, Class B, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. The Reorganization is expected to occur as of the close of regularly scheduled trading on the NYSE on February 20, 2009. All share classes of the Acquired Fund will vote in the aggregate and not by class with respect to the Reorganization. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired and Acquiring Funds. The Funds have similar investment objectives in that the Acquired Fund seeks to provide current income and the Acquiring Fund seeks to provide a high level of current income consistent with safety and liquidity. They also have broadly similar principal policies and risks in that both invest in U.S. government securities and mortgage-backed securities. However, the Acquired Fund invests principally in higher-rated U.S. government and other securities, and the Acquiring Fund invests principally in mortgage-backed and other securities which are not required to be similarly highly rated. Although the Acquiring Fund has higher advisory fees and overall expense ratios than the Acquired Fund, the Acquiring Fund has consistently outperformed the Acquired Fund since the latter Funds inception in December 2000. Moreover, because the Acquiring Fund is much larger than the Acquired Fund, the Reorganization may be expected to afford shareholders of the Acquired Fund on an ongoing basis greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. The value of your investment will not be affected by the Reorganization. Furthermore, in the opinion of legal counsel, no gain or loss will be recognized by any shareholder for federal income tax purposes as a result of the Reorganization. ***** Enclosed you will find a Notice of Special Meeting of Shareholders, a Proxy Statement/Prospectus, and a proxy ballot for shares of the Acquired Fund you owned as of November 21, 2008, the record date for the Meeting. The Proxy Statement/ Prospectus provides background information and describes in detail the matters to be voted on at the Meeting. The Board of Directors has unanimously voted in favor of the proposed Reorganization and recommends that you vote FOR the Proposal. In order for shares to be voted at the Meeting, we urge you to read the Proxy Statement/Prospectus and then complete and mail your proxy ballot(s) in the enclosed postage-paid envelope, allowing sufficient time for receipt by us by February 12, 2009. As a convenience, we offer three options by which to vote your shares: By Internet: Follow the instructions located on your proxy card. By Phone: The phone number is located on your proxy card. Be sure you have your control number, as printed on your proxy card, available at the time you call. By Mail: Sign your proxy card and enclose it in the postage-paid envelope provided in this proxy package. We appreciate your taking the time to respond to this important matter. Your vote is important. If you have any questions regarding the Reorganization, please call our shareholder services department toll free at 1-800-222-5852. PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of the Government & High Quality Bond Fund: Notice is hereby given that a Special Meeting of Shareholders (the Meeting) of the Government & High Quality Bond Fund, a separate series of Principal Funds, Inc. (PFI), will be held at 680 8 th Street, Des Moines, Iowa 50392-2080, on February 13, 2009 at 10 a.m., Central Time . A Proxy Statement/Prospectus providing information about the following proposal to be voted on at the Meeting is included with this notice. The Meeting is being held to consider and vote on such proposal as well as any other business that may properly come before the Meeting or any adjournment thereof: Proposal: Approval of a Plan of Acquisition providing for the reorganization of the Government & High Quality Bond Fund (the Fund) into the Mortgage Securities Fund. The Board of Directors of PFI recommends that shareholders of the Fund vote FOR the Proposal. Approval of the Proposal will require the affirmative vote of the holders of at least a Majority of the Outstanding Voting Securities (as defined in the accompanying Proxy Statement/Prospectus) of the Fund. Each shareholder of record at the close of business on November 21, 2008 is entitled to receive notice of and to vote at the Meeting. Please read the attached Proxy Statement/Prospectus. By order of the Board of Directors Nora M. Everett President December 17, 2008 Des Moines, Iowa PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080  PROXY STATEMENT/PROSPECTUS SPECIAL MEETING OF SHAREHOLDERS TO BE HELD FEBRUARY 13, 2009 RELATING TO THE REORGANIZATION OF: THE GOVERNMENT & HIGH QUALITY BOND FUND INTO THE MORTGAGE SECURITIES FUND This Proxy Statement/Prospectus is furnished in connection with the solicitation by the Board of Directors (the Board or Directors) of Principal Funds, Inc. (PFI) of proxies to be used at a Special Meeting of Shareholders of PFI to be held at 680 8th Street, Des Moines, Iowa 50392-2080, on February 13, 2009, at 10 a.m., Central Time (the Meeting). At the Meeting, shareholders of the Government & High Quality Bond Fund (the Acquired Fund) will be asked to consider and approve a proposed Plan of Acquisition (the Plan) providing for the reorganization of the Acquired Fund into the Mortgage Securities Fund (the Acquiring Fund). Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the Shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class A, Class B, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares will receive, respectively, Class A, Class B, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. If approved by shareholders of the Acquired Fund, the Reorganization is expected to occur with respect to that Fund immediately after the close of regularly scheduled trading on the NYSE on February 20, 2009 (the Effective Time). All share classes of the Acquired Fund will vote in the aggregate and not by class. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and the Form of Plan of Acquisition which is attached hereto as Appendix A. This Proxy Statement/Prospectus contains information shareholders should know before voting on the Reorganization. Please read it carefully and retain it for future reference. The Annual and Semi-Annual Reports to Shareholders of PFI contain additional information about the investments of the Acquired and Acquiring Funds, and the Annual Report contains discussions of the market conditions and investment strategies that significantly affected these Funds during the fiscal year ended October 31, 2007. Copies of these reports may be obtained at no charge by calling our shareholder services department toll free at 1-800-247-4123. A Statement of Additional Information dated December 17, 2008 (the Statement of Additional Information) relating to this Proxy Statement/Prospectus has been filed with the Securities and Exchange Commission (SEC) and is incorporated by reference into this Proxy Statement/Prospectus. PFIs Prospectus, dated February 29, 2008 and as supplemented (PFI Prospectus), and the Statement of Additional Information for PFI, dated September 30, 2008 and as supplemented (PFI SAI), have been filed with the SEC and, insofar as they relate to the Mortgage Securities Fund, are incorporated by reference into this Proxy Statement/Prospectus. Copies of these documents may be obtained without charge by writing to PFI at the address noted above or by calling our shareholder services department toll free at 1-800-222-5852. You may also call our shareholder services department toll fee at 1-800-222-5852 if you have any questions regarding the Reorganization. PFI is subject to the informational requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940 (the 1940 Act) and files reports, proxy materials and other information with the SEC. Such reports, proxy materials and other information may be inspected and copied at the Public Reference Room of the SEC at treet, N.E., Washington, D.C. 20549 (information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-202-551-5850). Such materials are also available on the SECs EDGAR Database on its Internet site at www.sec.gov, and copies may be obtained, after paying a duplicating fee, by email request addressed to publicinfo@sec.gov or by writing to the SECs Public Reference Room. The SEC has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. The date of this Proxy Statement/Prospectus is December 17, 2008. 2 TABLE OF CONTENTS Page INTRODUCTION 4 THE REORGANIZATION 5 PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE GOVERNMENT & HIGH QUALITY BOND FUND INTO THE MORTGAGE SECURITIES FUND 7 Comparison of Acquired and Acquiring Funds 7 Comparison of Investment Objectives and Strategies 9 Fees and Expenses of the Funds 10 Comparison of Principal Investment Risks 15 Performance 18 INFORMATION ABOUT THE REORGANIZATION 22 Plan of Acquisition 22 Reasons for the Reorganization 23 Board Consideration of the Reorganization 23 Description of the Securities to Be Issued 25 Federal Income Tax Consequences 25 CAPITALIZATION 27 ADDITIONAL INFORMATION ABOUT THE FUNDS 29 Certain Investment Strategies and Related Risks of the Funds 29 Multiple Classes of Shares 35 Costs of Investing in the Funds 35 Distribution Plans and Additional Information Regarding Intermediary Compensation 38 Dividends and Distributions 45 Pricing of Fund Shares 45 Purchases, Redemptions, and Exchanges of Shares 47 Frequent Purchases and Redemptions 63 Tax Considerations 64 Portfolio Holdings Information 65 VOTING INFORMATION 65 OUTSTANDING SHARES AND SHARE OWNERSHIP 66 FINANCIAL HIGHLIGHTS 68 FINANCIAL STATEMENTS 80 LEGAL MATTERS 80 OTHER INFORMATION 80 APPENDIX A Form of Plan of Acquisition A-1 APPENDIX B Description of Indices B-1 3 INTRODUCTION This Proxy Statement/Prospectus is being furnished to shareholders of the Acquired Fund to provide information regarding the Plan and the Reorganization. Principal Funds, Inc. PFI is a Maryland corporation and an open-end management investment company registered with the SEC under the 1940 Act. PFI currently offers 71 separate series or funds (the PFI Funds), including the Acquired and Acquiring Funds. The sponsor of PFI is Principal Life Insurance Company (Principal Life), the investment advisor to the PFI Funds is Principal Management Corporation (PMC) and the principal underwriters for PFI are Principal Funds Distributor, Inc. (the Distributor or PFD) for all share classes, and Princor Financial Services Corporation (Princor) is a co-distributor with PFD for Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 (sometimes collectively referred to as the Retirement Class), Class J, and Institutional Class shares. Principal Life, an insurance company organized in 1879 under the laws of Iowa, PMC, PFD, and Princor are indirect, wholly-owned subsidiaries of Principal Financial Group, Inc. (PFG). Their address is the Principal Financial Group, Des Moines, Iowa 50392-2080. Investment Management . Pursuant to an investment advisory agreement with PFI with respect to the Acquired and Acquiring Funds, PMC provides investment advisory services and certain corporate administrative services to the Funds. As permitted by the investment advisory agreement, PMC has entered into sub-advisory agreements with respect to the Acquired and Acquiring Funds as follows: Acquired Fund Government & High Quality Bond Fund Sub -Advisor Principal Global Investors, LLC. (PGI) Acquiring Fund Mortgage Securities Fund Sub -Advisor Edge Asset Management, Inc. (Edge) PMC and each sub-advisor are registered with the SEC as investment advisors under the Investment Advisers Act of 1940. PGI, 801 Grand Avenue, Des Moines IA 50392, a member company of the Principal Financial Group, is an indirect wholly-owned subsidiary of Principal Life and an affiliate of PMC. Edge, 601 Union Street, Suite 2200, Seattle, WA 98101, a member company of the Principal Financial Group, is a direct wholly-owned subsidiary of PMC and an affiliate of Principal Life. 4 THE REORGANIZATION At its meeting held on September 8, 2008, the Board, including all the Directors who are not interested persons (as defined in the 1940 Act) of PFI (the Independent Directors), approved the Reorganization pursuant to the Plan providing for the combination of the Acquired Fund into the Acquiring Fund. The Board concluded that the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. The factors that the Board considered in deciding to approve the Reorganization are discussed below under Information About the Reorganization  Board Consideration of the Reorganization. The Reorganization contemplates: (i) the transfer of all the assets, subject to all of the liabilities, of the Acquired Fund to the Acquiring Fund in exchange for shares of the Acquiring Fund; (ii) the distribution to Acquired Fund shareholders of the Acquiring Fund shares; and (iii) the liquidation and termination of the Acquired Fund. As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. In the Reorganization, the Acquiring Fund will issue a number of shares with a total value equal to the total value of the net assets of the Acquired Fund, and each shareholder of the Acquired Fund will receive a number of full and fractional shares of the Acquiring Fund with a value equal to the value of that shareholders shares of the Acquired Fund, as of the close of regularly scheduled trading on the NYSE on the closing date of the Reorganization (the Effective Time). The closing date of the Reorganization is expected to be February 20, 2009. Holders of Class A, Class B, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class A, Class B, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and in the Form of Plan of Acquisition, which is attached hereto as Appendix A. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired and Acquiring Funds. The Funds have similar investment objectives in that the Acquired Fund seeks to provide current income and the Acquiring Fund seeks to provide a high level of current income consistent with safety and liquidity. They also have broadly similar principal policies and risks in that both invest in U.S. government securities and mortgage-backed securities. However, the Acquired Fund invests principally in higher-rated U.S. government and other securities, and the Acquiring Fund invests principally in mortgage-backed and other securities which are not required to be similarly highly rated. Although the Acquiring Fund has higher advisory fees and overall expense ratios than the Acquired Fund, the Acquiring Fund has consistently outperformed the Acquired Fund since the latter Funds inception in December 2000. Moreover, because the Acquiring Fund is much larger than the Acquired Fund, the Reorganization may be expected to afford shareholders of the Acquired Fund on an ongoing basis greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. 5 In the opinion of legal counsel, the Reorganization will qualify as a tax-free reorganization and, for federal income tax purposes, no gain or loss will be recognized as a result of the Reorganization by the Acquired or Acquiring Fund shareholders. See Information About the Reorganization  Federal Income Tax Consequences. The Reorganization will not result in any material change in the purchase and redemption procedures followed with respect to the distribution of shares. See Additional Information About the Funds  Purchases, Redemptions and Exchanges of Shares. The Acquired Fund will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization except for printing, mailing, and legal fees. The expenses and fees the Acquired Fund will pay are expected to total $5,000. Further, the Acquired Fund will also pay any trading costs associated with disposing of any portfolio securities of the Acquired Fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. The estimated loss, including trading costs would be $15,425,000 on a US GAAP basis. The estimated per share capital loss would be $0.41. 6 PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE GOVERNMENT & HIGH QUALITY BOND FUND INTO THE MORTGAGE SECURITIES FUND. Shareholders of the Government & High Quality Bond Fund (the Acquired Fund) are being asked to approve the reorganization of the Acquired Fund into the Mortgage Securities Fund (the Acquiring Fund). Comparison of Acquired and Acquiring Funds Government & High Quality Bond Fund Mortgage S ecurities Fund (Acquired Fund) (Acquiring Fund) Approximate Net Assets as of April 30, 2008 (unaudited): $375,556,000 $1,544,277,000 Investment Advisor: PMC Sub-Advisor and Portfolio Managers: PGI Edge Bryan C. Davis, CFA. Mr. Davis is a Craig V. Sosey. Mr. Sosey, Portfolio senior trader/research analyst for PGI. Manager of Edge, has had primary He is responsible for trading mortgage- responsibility for the day-to-day backed securities and developing management of the predecessor Short investment strategies related to Term Income and predecessor U.S. mortgages and derivatives. Mr. Davis Government Securities Funds since joined the firm in 1993 as a servicing January 2000 and November 1998, valuation director for Principal respectively. He has been employed by Residential Mortgage. He then became Edge since May 1998. Prior to that, he the director of servicing hedging in 2002 was the Assistant Treasurer of California before moving into his current position Federal Bank, where he worked for over in 2004. Mr. Davis received a bachelors eight years. degree in finance from the University of Iowa. He has earned the right to use the Chartered Financial Analyst designation and is a member of the CFA Institute. Brad Fredericks. Mr. Fredericks is a portfolio manager at PGI. He joined the firm in 1998 as a financial accountant and was named a portfolio manager in 2002. He earned a Bachelors degree in Finance from Iowa State University. Mr. Fredericks is a Fellow of the Life Management Institute (FLMI). 7 Investment Objective: The Fund seeks to provide current income. The Fund seeks to provide a high level of current income consistent with safety and liquidity. Principal Investment Strategies: The Fund seeks to achieve its investment objective by investing primarily (at least 80% of its net assets, plus any borrowings for investment purposes) in securities that are AAA rated or issued by the U.S. government, its agencies or instrumentalities. The Fund may invest in mortgage-backed securities representing an interest in a pool of mortgage loans. These securities are rated AAA by Standard & Poors Corporation or Aaa by Moodys Investor Services, Inc. or, if unrated, determined by PGI to be of equivalent quality. PGI seeks undervalued securities that represent good long-term investment opportunities. Securities may be sold when PGI believes they no longer represent good long-term value. The Fund may lend its portfolio securities to brokers, dealers and other financial institutions. PGI may, but is not required to, use derivative instruments (derivatives) for risk management purposes or as part of the Funds investment strategies. Generally, derivatives are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Examples of derivatives include options, futures, swaps, and forward currency agreements. The Fund may use derivatives to earn income and enhance returns, to manage or adjust the risk profile of the Fund, to replace more traditional direct investments, or to obtain exposure to certain markets. The Fund invests primarily in mortgage- backed securities, including collateralized mortgage obligations. The Fund may also invest in dollar rolls, which may involve leverage. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in mortgage-backedsecurities, including collateralized mortgage obligations, andin other obligations that are secured by mortgages or mortgage-backed securities, including repurchase agreements. T he Fund may also invest in U.S. government securities. Certain issuers of U.S. government securities are sponsored or chartered by Congress but their securities are neither issued or guaranteed by the U.S. Treasury. The Fund may lend its portfolio securities to brokers, dealers, and other financial institutions. The Fund may use futures, options, swaps and derivative instruments to hedge or protect its portfolio from adverse movements in securities prices and interest rates. The Fund invests in mortgage securities which are believed by Edge to represent good longer term value, taking into account potential returns, prepayment and credit risk as well as deal-structure where appropriate. The Fund also invests in Treasury and Agency securities primarily for duration and liquidity management purposes. 8 Hedging and Other Strategies: Each of the Funds may invest in inverse floating rate obligations, may engage in hedging transactions through the use of financial futures and options thereon and may also purchase and sell securities on a when-issued or forward commitment basis, invest in mortgage-backed securities, enter into repurchase agreements, invest in stand-by commitments, engage in swap agreements, and lend portfolio securities. Each of the Funds may invest in floating rate and variable rate obligations, including participation interests therein. Temporary Defensive Investing: For temporary defensive purposes in times of unusual or adverse market, economic, or political conditions, each Fund may invest up to 100% of its assets in cash and cash equivalents. In taking such defensive measures, either Fund may fail to achieve its investment objective. Fundamental Investment Restrictions: Each of the Funds is subject to the same fundamental investment restrictions which may not be changed without the approval of the shareholders of the Fund. These fundamental restrictions deal with such matters as the issuance of senior securities, purchasing or selling real estate or commodities, borrowing money, making loans, underwriting securities of other issuers, diversification or concentration of investments, and short sales of securities. The fundamental investment restrictions of the Funds are described in the Statement of Additional Information. Comparison of Investment Objectives and Strategies The investment objectives of the Acquired and Acquiring Funds are similar in that the Acquired Fund seeks to provide current income and the Acquiring Fund seeks to provide a high level of current income consistent with safety and liquidity. The Funds also have broadly similar principal policies and risks in that both invest in U.S. government securities and mortgage-backed securities. However, the Acquired Fund invests principally in U.S. government and other securities which are highly rated, and the Acquiring Fund invests principally in mortgage-backed and other securities which are not required to be similarly highly rated. In addition, the Funds differ in their use of derivatives. Although both Funds may use derivatives for hedging purposes, the Acquired Fund may also use derivatives to earn income and enhance returns or to replace more traditional direct investments. The investment objective of each of the Funds may be changed by the Board without shareholder approval. Additional information about the investment strategies and the types of securities in which the Funds may invest is discussed below under Certain Investment Strategies and Related Risks of the Funds as well as in the Statement of Additional Information. The Statement of Additional Information also contains a description of bond ratings. The Statement of Additional Information provides further information about the portfolio manager(s) for each Fund, including information about compensation, other accounts managed and ownership of Fund shares. 9 Fees and Expenses of the Funds The tables below compare the fees and expenses of the shares of the Acquired and Acquiring Funds. In the Reorganization, the holders of Class A, Class B, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5, and Institutional Class shares of the Acquired Fund will receive, respectively, Class A, Class B, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5, and Institutional Class shares of the Acquiring Fund. The Acquiring Fund is first issuing Class J, Class R-1, Class R-2, Class R-3, Class R-4 and Class R-5 shares on December 15, 2008. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class J Maximum sales charge imposed on purchases (as a % of offering price) 4.50% None None None Maximum Contingent Deferred Sales Charge (CDSC) (as a % of dollars subject to charge) 1.00% 5.00% 1.00% 1.00% Redemption or Exchange Fee (as a % of amount redeemed/exchanged) 1.00% 1.00% 1.00% 1.00% (1) Sales charges are reduced or eliminated for purchases of $50,000 or more. See Front-end sales charge  Class A shares. (2) A contingent deferred sales charge applies on certain redemptions made within 18 months following purchases of $1 million or more made without a sales charge. (3) Excessive trading fees are charged when $30,000 or more of shares are redeemed or exchanged from one Fund to another Fund within 30 days after they are purchased. (4) Contingent deferred sales charges are reduced after 24 months and eliminated after 5 years. (5) A contingent deferred sales charge applies on certain redemptions made within 12 months. (6) A contingent deferred sales charge applies on certain redemptions made within 18 months of purchase. Fees and Expenses as a % of average daily net assets The following table shows: (a) the ratios of expenses to average net assets of the shares of the Acquired Fund for the fiscal year ended October 31, 2007; (b) the ratios of expenses to average net assets of the Class A, Class B, Class C, and Institutional shares, and the estimated pro forma expense ratios of the Class J, Class R-1, Class R-2, Class R-3, Class R-4, and Class R-5 shares (assuming they had been outstanding during the period), of the Acquiring Fund, for the fiscal year ended October 31, 2007; and (c) the pro forma expense ratios of the shares of the Acquiring Fund for the fiscal year ending October 31, 2007 assuming that the Reorganization had taken place at the commencement of the fiscal year ended October 31, 2007. 10 Annual Fund Operating Expenses Total Contractual Net Management 12b-1 Other Operating Expense Operating Class Fees Fees Expenses Expenses Reimbursement Expenses (a) Government & High Quality Bond Fund (Acquired Fund) A 0.40% 0.25% 0.24% 0.89% N/A 0.89% B 0.40% 1.00% 0.39% 1.79% N/A 1.79% C 0.40% 1.00% 5.39% 6.79% 5.14% 1.65% J 0.40% 0.45% 0.26% 1.11% 0.05% 1.06% R-1 0.40% 0.35% 0.54% 1.29% N/A 1.29% R-2 0.40% 0.30% 0.46% 1.16% N/A 1.16% R-3 0.40% 0.25% 0.33% 0.98% N/A 0.98% R-4 0.40% 0.10% 0.29% 0.79% N/A 0.79% R-5 0.40% N/A 0.27% 0.67% N/A 0.67% Institutional 0.40% N/A 0.01% 0.41% N/A 0.41% (b) Mortgage Securities Fund (Acquiring Fund) A 0.50% 0.25% 0.18% 0.93% 0.02% 0.91% B 0.50% 1.00% 0.18% 1.68% 0.03% 1.65% C 0.50% 1.00% 0.43% 1.93% 0.30% 1.63% J 0.50% 0.45% 0.25% 1.20% 0.20% 1.00% R-1 0.50% 0.35% 0.53% 1.38% 0.09% 1.29% R-2 0.50% 0.30% 0.45% 1.25% 0.09% 1.16% R-3 0.50% 0.25% 0.32% 1.07% 0.09% 0.98% R-4 0.50% 0.10% 0.28% 0.88% 0.09% 0.79% R-5 0.50% N/A 0.26% 0.76% 0.09% 0.67% Institutional 0.50% N/A 0.00% 0.50% N/A 0.50% (c) Mortgage Securities Fund (Acquiring Fund) (Pro forma assuming Reorganization) A 0.50% 0.25% 0.21% 0.96% 0.05% 0.91% B 0.50% 1.00% 0.23% 1.73% 0.08% 1.65% C 0.50% 1.00% 0.41% 1.91% 0.28% 1.63% J 0.50% 0.45% 0.25% 1.20% 0.20% 1.00% R-1 0.50% 0.35% 0.53% 1.38% 0.09% 1.29% R-2 0.50% 0.30% 0.45% 1.25% 0.09% 1.16% R-3 0.50% 0.25% 0.32% 1.07% 0.09% 0.98% R-4 0.50% 0.10% 0.28% 0.88% 0.09% 0.79% R-5 0.50% N/A 0.26% 0.76% 0.09% 0.67% Institutional 0.50% N/A 0.00% 0.50% N/A 0.50% Expense information has been restated to reflect current fees. Effective January 1, 2008, the Class J share 12b-1 fees were decreased. Certain other operating expenses of the Fund have increased effective February 29, 2008. The Distributor has contractually agreed to limit the Funds 12b-1 fees normally payable by the Acquired Fund through the period ending December 31, 2008. The expense limit will maintain the level of 12b-1 fees (expressed as a percent of average net assets on an annualized basis not to exceed 0.40% for Class J shares. 11 PMC has contractually agreed to limit the Acquired Funds expenses attributable to Class C shares, and if necessary, pay expenses normally payable by the Fund, excluding interest expense, through the period ending February 28, 2009. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.65% for Class C shares. PMC has contractually agreed to limit the Acquiring Funds expenses attributable to Class A, B and C shares and, if necessary, pay expenses normally payable by the Fund excluding interest expense, through the period ending February 28, 2009. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.91% for Class A, 1.65% for Class B, and 1.63% for Class C shares, respectively. The costs associated with the Reorganization are not reflected in the Annual Fund Operating Expenses table. PMC has contractually agreed to limit the Acquiring Funds expenses attributable to Class A, Class B, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, and Class R-5 shares, and if necessary, pay expenses normally payable by the Fund, excluding interest expense, through the period ending February 28, 2010. The expense limit will maintain a total level of operating expense (expressed as a percent of average net assets on an annualized basis) not to exceed 0.91% for Class A, 1.65% for Class B, 1.63% for Class C, 1.00% for Class J, 1.29% for Class R-1, 1.16% for Class R-2, 0.98% for Class R-3, 0.79% for Class R-4, 0.67% for Class R-5. 12 Examples: The following examples are intended to help you compare the costs of investing in shares of the Acquired and Acquiring Funds. The examples assume that fund expenses continue at the rates shown in the table above, that you invest $10,000 in the particular fund for the time periods indicated and that all dividends and distributions are reinvested. The examples assume that your investment has a 5% return each year. The costs of investing in Class B shares in the 10 year example reflect conversion of Class B shares to Class A shares after the eighth year. The examples also take into account the relevant contractual expense reimbursement until date of expiration. The examples should not be considered a representation of future expenses of the Acquired or Acquiring Fund. Actual expense may be greater or less than those shown. If you sell your shares at the end of the period: Class 1 Year 3 Years 5 Years 10 Years Government & High Quality Bond Fund (Acquired Fund) A $537 $ 721 $ 921 $1,497 B 682 963 1,170 1,868 C 268 1,470 2,810 5,958 J 208 348 607 1,347 R-1 131 409 708 1,556 R-2 118 368 638 1,409 R-3 100 312 542 1,201 R-4 81 252 439 978 R-5 68 214 373 835 Institutional 42 132 230 518 Mortgage Securities Fund (Acquiring Fund) A $539 $731 $ 939 $1,540 B 668 926 1,109 1,785 C 266 572 1,009 2,225 J 202 358 637 1,434 R-1 131 427 745 1,648 R-2 118 386 676 1,502 R-3 100 330 580 1,296 R-4 81 270 477 1,075 R-5 68 232 412 932 Institutional 51 160 280 628 Mortgage Securities Fund (Acquiring Fund) (Pro forma assuming Reorganization) A $539 $737 $ 952 $1,570 B 668 936 1,130 1,829 C 266 568 1,001 2,206 J 202 358 637 1,434 R-1 131 427 745 1,648 R-2 118 386 676 1,502 R-3 100 330 580 1,296 R-4 81 270 477 1,075 R-5 68 232 412 932 Institutional 51 160 280 628 13 If you do not sell your shares at the end of the period: Class 1 Year 3 Years 5 Years 10 Years Government & High Quality Bond Fund (Acquired Fund) A $537 $ 721 $ 921 $1,497 B 182 563 970 1,868 C 168 1,470 2,810 5,958 J 108 348 607 1,347 Mortgage Securities Fund (Acquiring Fund) A $539 $731 $ 939 $1,540 B 168 526 909 1,785 C 166 572 1,009 2,225 J 102 358 637 1,434 Mortgage Securities Fund (Acquiring Fund) (Pro forma assuming Reorganization) A $539 $737 $ 952 $1,570 B 168 536 930 1,829 C 166 568 1,001 2,206 J 102 358 637 1,434 Investment Management Fees/Sub-AdvisoryArrangements The Funds each pay their investment advisor, PMC, an advisory fee which for each Fund is calculated as a percentage of the Funds average daily net assets pursuant to the following fee schedules: Government & High Quality Bond Fund (Acquired Fund) 0.40% for the first $500 million, 0.38% for the next $500 million, 0.36% for the next $500 million, and 0.35% on all assets over $1.5 billion. Mortgage Securities Fund (Acquiring Fund) 0.50% for the first $2 billion and 0.45% on all assets over $2 billion. As sub-advisors to the Funds, PGI and Edge are paid sub-advisory fees with respect to each Fund. These sub-advisory fees are paid by PMC, not by the Funds. A discussion of the basis of the Boards approval of the advisory and sub-advisory agreements with respect to the Acquired and Acquiring Funds is available in PFIs Annual Report to Shareholders for the fiscal year ended October 31, 2007. 14 Comparison of Principal Investment Risks In deciding whether to approve the Reorganization, shareholders should consider the amount and character of investment risk involved in the respective investment objectives and strategies of the Acquired and Acquiring Funds. Because the Funds have similar investment objectives and broadly similar principal investment strategies as described above, they have substantially similar risks. They also have some different risks and possibly different exposures to similar risks. Thus, because the Acquired Fund invests principally in higher-rated fixed-income securities, it may have less exposure to credit-quality risk than the Acquiring Fund which may invest in such securities which are not similarly highly rated. Similarly, the Acquired Fund (but not the Acquiring Fund) may use derivatives for purposes in addition to hedging and as a result may have greater exposure than the Acquiring Fund to derivatives risk. Risks Applicable to both Funds: Securities Lending Risk. The principal risk of securities lending is that the financial institution that borrows securities from the Fund could go bankrupt or otherwise default on its commitment under the securities lending agreement and the Fund might not be able to recover the loaned securities or their value. Credit or Counterparty Risk. Each of the Funds is subject to the risk that the issuer or guarantor of a fixed-income security or other obligation, the counterparty to a derivatives contract or repurchase agreement, or the borrower of the Funds securities will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Management Risk. Each of the Funds is actively managed by its sub-advisor. Each Funds performance will thus reflect in part the ability of its sub-advisor to make investment decisions that are suited to achieving the Funds investment objective. If the sub-advisors strategies do not perform as expected, the Fund could underperform other mutual funds with similar investment objectives or lose money. Liquidity Risk. Each of the Funds is exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair its ability to sell particular securities or close derivative positions at an advantageous price. Market Risk. The value of each Funds portfolio may go down in response to overall stock or bond market movements. Markets tend to move in cycles, with periods rising prices and periods of falling prices. Stocks tend to go up and down in value more than bonds. If a funds investments are concentrated in certain sectors, its performance could be worse than the overall market. It is possible to lose money when investing in either Fund. Derivatives Risk. Derivatives are investments whose values depend on or are derived from other securities or indexes. A funds use of certain derivative instruments (such as options, futures, and swaps) could produce disproportionate gains or losses. Derivatives are generally considered more risky than direct investments and, in a down market, could become harder to value or sell at a fair price. 15 Fixed-Income Securities Risk. Fixed-income securities are generally subject to two principal types of risks: interest rate risk and credit quality risk. Interest Rate Risk. Fixed-income securities are affected by changes in interest rates. When interest rates decline, the market value of the fixed- income securities generally can be expected to rise. Conversely, when interest rates rise, the market value of fixed-income securities generally can be expected to decline. Credit Quality Risk. Fixed-income securities are subject to the risk that the issuer of the security will not repay all or a portion of the principal borrowed and will not make all interest payments. If the credit quality of a fixed income security deteriorates after a fund has purchased the security, the market value of the security may decrease and lead to a decrease in the value of the funds investments. Lower quality and longer maturity bonds will be subject to greater credit risk and price fluctuations than higher quality and shorter maturity bonds. Bonds held by a fund may be affected by unfavorable political, economic, or government developments that could affect the repayment of principal or the payment of interest. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security that is used to determine the sensitivity of a securitys price to changes in interest rates. A fund with a longer average portfolio duration will be more sensitive to changes in interest rates than a fund with a shorter average portfolio duration. U.S. Government Securities Risk . U.S. government securities do not involve the degree of credit risk associated with investments in lower quality fixed income securities. As a result, the yields available from U.S. government securities are generally lower than the yields available from many other fixed- income securities. Like other fixed-income securities, the values of U.S. government securities change as interest rates fluctuate. Fluctuations in the value of a funds securities do not affect interest income on securities already held by the fund but are reflected in the funds price per share. Since the magnitude of these fluctuations generally is greater at times when a funds average maturity is longer, under certain market conditions a fund may invest in short-term investments yielding lower current income rather than investing in higher yielding longer term securities. U.S. Government Sponsored Securities Risk. A Fund may invest in debt and mortgage-backed securities issued by government-sponsored enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks. Although the issuing agency, instrumentality, or corporation may be chartered or sponsored by the U.S. government, its securities are not issued or guaranteed by the U.S. Treasury. Prepayment Risk. Mortgage-backed and asset-backed securities are subject to prepayment risk. When interest rates decline, significant unscheduled payments may result. These prepayments must then be reinvested at lower rates. Prepayments may also shorten the effective maturities of these securities, especially during periods of declining interest rates. On the other hand, during 16 periods of rising interest rates, a reduction in prepayments may increase the effective maturities of these securities, subjecting them to the risk of decline in market value in response to rising interest rates. This may increase the volatility of a fund. Risks Applicable to the Acquiring Fund: Underlying Fund Risk. The Principal LifeTime Funds and the Strategic Asset Management (SAM) Portfolios operate as funds of funds and invest principally in other PFI Funds (Underlying Funds). From time to time, an Underlying Fund may experience relatively large investments or redemptions by a fund of funds due to the reallocation or rebalancing of its assets. These transactions may have adverse effects on Underlying Fund performance to the extent an Underlying Fund is required to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so. This may be particularly important when a fund of funds owns a significant portion of an underlying fund. These transactions may also accelerate the realization of taxable income if sales of portfolio securities result in gains, and could increase transaction costs. In addition, when a fund of funds reallocates or redeems significant assets away from an Underlying Fund, the loss of assets to the Underlying Fund could result in increased expense ratios for that fund. PMC is the advisor to the SAM Portfolios and each of the Underlying Funds. Edge is Sub-Advisor to the SAM Portfolios. The Acquiring Fund is among the Underlying Funds owned by the SAM Portfolios. PMC and Edge are committed to minimizing the potential impact of underlying fund risk on Underlying Funds to the extent consistent with pursuing the investment objectives of the funds of funds which it manages. Each may face conflicts of interest in fulfilling its responsibilities to all such funds. The following table shows the percentage of the outstanding shares of the Acquiring Fund owned by the SAM Portfolios as of October 31, 2007. STRATEGIC ASSET MANAGEMENT PORTFOLIOS Conservative Conservative Flexible Strategic Balanced Balanced Growth Income Growth Underlying Fund Portfolio Portfolio Portfolio Portfolio Portfolio Total Mortgage Securities 47.92% 9.96% 16.36% 14.60%  88.84% Risks Applicable to the Acquired Fund: Active Trading Risk . A fund that actively trades portfolio securities in an attempt to achieve its investment objective may have high portfolio turnover rates that may increase the funds brokerage costs, accelerate the realization of taxable gains, and adversely impact fund performance. 17 Performance The bar charts below show how each Funds total return has varied year-by-year, while the tables below show each Funds performance over time (along with the returns of a broad-based market index and an index of funds with similar investment objectives for reference). Year-By-Year Total Returns (%) as of 12/31 Each Year (Institutional Class) Highest return for a quarter during the period of the bar chart above: Q3 01 4.17% Lowest return for a quarter during the period of the bar chart above: Q2 04 -1.55% The year-to-date return as of September 30, 2008 is -0.30% . 18 Year-By-Year Total Returns (%) as of 12/31 Each Year (Institutional Class) Mortgage Securities Fund (Acquiring Fund) Highest return for a quarter during the period of the bar chart above: Q3 01 4.31% Lowest return for a quarter during the period of the bar chart above: Q2 04 -1.05% The year-to-date return as of September 30, 2008 is 2.64% . Average Annual Total Returns (%) for periods ended December 31, 2007 Past Past Since 1 Year 5 Years Inception Government & High Quality Bond Fund (Acquired Fund) Class A -0.54 1.81 3.44 Class B -1.81 1.65 3.41 Class C 2.33 2.01 3.38 Class J 2.88 2.48 3.83 Institutional Class (before taxes) 4.56 3.23 4.63 (after taxes on distributions) 2.80 2.07 3.54 (after taxes on distributions and sale of shares) 2.94 2.23 3.56 R-1 Class 3.64 2.36 3.75 R-2 Class 3.80 2.49 3.88 R-3 Class 3.98 2.67 4.06 R-4 Class 4.27 2.88 4.29 R-5 Class 4.40 3.00 4.41 Lehman Brothers Government/Mortgage Index 7.72 4.28 5.58 Morningstar Intermediate Government Category Average 6.09 3.27 4.58 19 Past Past Past 1 Year 5 Years 10 Ye ars Mortgage Securities Fund (Acquiring Fund) Class A 1.10 2.55 4.54 Class B 0.13 2.38 4.39 Class C 4.16 2.75 4.34 Class J 4.82 3.43 4.97 Institutional Class (before taxes) 6.34 3.88 5.39 (after taxes on distributions) 4.49 2.14 3.27 (after taxes on distributions and sale of shares) 4.08 2.28 3.30 R-1 Class 5.51 3.13 4.71 R-2 Class 5.65 3.27 4.83 R-3 Class 5.84 3.45 4.99 R-4 Class 5.90 3.50 5.02 R-5 Class 5.90 3.50 5.02 Citigroup Mortgage Index 6.99 4.54 5.95 Morningstar Intermediate Government Category Average 6.09 3.27 4.93 (1) Class A and B shares of the Acquired Fund commenced operations on June 28, 2005, and Class C shares were first sold on January 16, 2007. The returns for Class A, B, and C shares, for the periods prior to those dates, are based on the performance of the Class R-3 shares adjusted to reflect he fees and expenses of Class A, B, and C shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Class R-3 shares. Class R-3 shares were first sold on December 6, 2000. (2) Class J and Institutional shares of the Acquired Fund were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the Class R-3 shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Class R-3 shares. The Class R-3 shares were first sold on December 6, 2000. (3) After-tax returns are shown for Institutional shares only and would be different for other shares classes. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (4) The Class R-1 shares were first sold on November 1, 2004. The other Retirement Classes were first sold on December 6, 2000. For periods prior to the date on which the Class R-1 shares began operations, its returns are based on the performance of the Funds Class R-3 shares adjusted to reflect the fees and expense of the Class R-1 shares. The adjustments result in performance (for the periods prior to the date the Class R-1 shares began operations) that is no higher than the historical performance of the Class R3 shares. Since inception results are measure from the date the Class R-3 shares were first sold (December 6, 2000). 20 (5) Index performance does not reflect deductions for fees, expenses, or taxes. (6) The Acquiring Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor fund which commenced operations on May 4, 1984. The predecessor funds performance between 1998 and 2000 benefited from the agreement of Edge and its affiliates to limit the funds expenses. On March 1, 2004, the investment policies of the predecessor fund were modified. As a result, the Funds performance for periods prior to that date may not be representative of the performance it would have achieved had its current investment policies been in place. (7) Class J, R-1, R-2, R-3, R-4 and R-5 shares were first sold on December 15, 2008. For periods prior to the date on which these classes began operations, their returns are based on the performance of the Funds Class A shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for the periods prior to the date these classes began operations ) that is no higher than the historical performance of the Class A shares. The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. On March 1, 2004, the investment policies of the predecessor fund were modified. As a result, the Funds performance for periods prior to that date may not be representative of the performance it would have achieved had its current investment policies been in place. (8) The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor fund which commenced operations on May 4, 1984. On March 1, 2004, the investment policies of the predecessor fund were modified. As a result, the Funds performance for periods prior to that date may not be representative of the performance it would have achieved had its current investment policies been in place. 21 INFORMATION ABOUT THE REORGANIZATION Plan of Acquisition The terms of the Plan are summarized below. The summary is qualified in its entirety by reference to the Form of the Plan which is attached as Appendix A to this Proxy Statement/Prospectus. Under the Plan, the Acquiring Fund will acquire all the assets and assume all the liabilities of the Acquired Fund. We expect that the closing date will be February 20, 2009, and that the Effective Time of the Reorganization will be as of the close of regularly scheduled trading on the NYSE (normally 3:00 p.m., Central Time) on that date. Each Fund will determine its net asset values as of the close of trading on the NYSE using the procedures described in its then current prospectus (the procedures applicable to the Acquired Fund and the Acquiring Fund are identical). The Acquiring Fund will issue to the Acquired Fund a number of shares of each share class with a total value equal to the total value of the net assets of the corresponding share class of the Acquired Fund outstanding at the Effective Time. Immediately after the Effective Time, the Acquired Fund will distribute to its shareholders Acquiring Fund shares of the same class as the Acquired Fund shares you own in exchange for all Acquired Fund shares of that class. Acquired Fund shareholders will receive a number of full and fractional shares of the Acquiring Fund that are equal in value to the value of the shares of the Acquired Fund that are surrendered in the exchange. In connection with the exchange, the Acquiring Fund will credit on its books an appropriate number of its shares to the account of each Acquired Fund shareholder, and the Acquired Fund will cancel on its books all its shares registered to the account of that shareholder. After the Effective Time, the Acquired Fund will be dissolved in accordance with applicable law. The Plan may be amended, but no amendment may be made which in the opinion of the Board would materially adversely affect the interests of the shareholders of the Acquired Fund. The Board may abandon and terminate the Plan at any time before the Effective Time if it believes that consummation of the transactions contemplated by the Plan would not be in the best interests of the shareholders of either of the Funds. Under the Plan, the Acquired Fund will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization other than printing, mailing, and legal costs which shall be borne by PMC. The Acquired Fund will also pay any trading costs associated with disposing of any portfolio securities of the Acquired Fund that would not be compatible with the investment objective and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. If the Plan is not consummated for any reason, the Board will consider other possible courses of action. 22 Reasons for the Reorganization The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired and Acquiring Funds. The Funds have similar investment objectives in that the Acquired Fund seeks to provide current income and the Acquiring Fund seeks to provide a high level of current income consistent with safety and liquidity. They also have broadly similar principal policies and risks in that both invest in U.S. government securities and mortgage-backed securities. However, the Acquired Fund invests principally in higher-rated U.S. government and other securities, and the Acquiring Fund invests principally in mortgage-backed and other securities which are not required to be similarly highly rated. Although the Acquiring Fund has higher advisory fees and overall expense ratios than the Acquired Fund, the Acquiring Fund has consistently outperformed the Acquired Fund since the latter Funds inception in December 2000. Moreover, because the Acquiring Fund is much larger than the Acquired Fund, the Reorganization may be expected to afford shareholders of the Acquired Fund on an ongoing basis greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. Board Consideration of the Reorganization The Board, including the Independent Directors, considered the Reorganization pursuant to the Plan at its meeting on September 8, 2008. The Board considered information presented by PMC, and the Independent Directors were assisted by independent legal counsel. The Board requested and evaluated such information as it deemed necessary to consider the Reorganization. At the meeting, the Board unanimously approved the Reorganization after concluding that participation in the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. In determining whether to approve the Reorganization, the Board made inquiry into a number of matters and considered, among others, the following factors, in no order of priority: (1) the similar investment objectives and broadly similar principal investment strategies shared by the Funds; (2) the absence of any differences in the Funds fundamental investment restrictions; (3) estimated trading costs associated with disposing of any portfolio securities of the Acquired Fund and reinvesting the proceeds in connection with the Reorganization; (4) expense ratios and available information regarding the fees and expenses of the Funds; (5) comparative investment performance of and other information pertaining to the Funds; 23 the potential effect on the Acquired Funds shareholders of investing in a larger fund and the potential effect on the portfolio management of the Acquiring Fund of a larger asset base following the Reorganization; the prospects for growth of and for achieving economies of scale by the Acquired Fund in combination with the Acquiring Fund; the absence of any material differences in the rights of shareholders of the Funds; the financial strength, investment experience and resources of Edge, which serves as the sub-advisor to the Acquiring Fund; any direct or indirect benefits expected to be derived by PMC and its affiliates from the Reorganization; the direct or indirect federal income tax consequences of the Reorganization, including the expected tax-free nature of the Reorganization and the impact of any federal income tax loss carry forwards and the estimated capital gain or loss expected to be incurred in connection with disposing of any portfolio securities that would not be compatible with the investment objectives and strategies of the Acquiring Fund; the fact that the Reorganization will not result in any dilution of Acquired or Acquiring Fund shareholder values; the terms and conditions of the Plan; and possible alternatives to the Reorganization. The Boards decision to recommend approval of the Reorganization was based on a number of factors, including the following: it should be reasonable for shareholders of the Acquired Fund to have similar investment expectations after the Reorganization because the Funds have similar investment objectives and broadly similar principal investment strategies and risks; Edge as the sub-advisor responsible for managing the assets of the Acquiring Fund may be expected to continue to provide high quality investment advisory services and personnel for the foreseeable future; although the higher advisory fees and overall expense ratios of the Acquiring Fund were viewed as a negative factor, this factor was outweighed by the Acquiring Funds having consistently outperformed the Acquired Fund since the latter Funds inception in 2000; the combination of the Acquired Fund into the much larger Acquiring Fund may be expected to afford shareholders of the Acquired Fund on an ongoing basis greater prospects for growth and efficient management; and PMCs agreement to bear certain of the fees and expenses of the Reorganization. 24 Description of the Securities to Be Issued PFI is a Maryland corporation that is authorized to issue its shares of common stock in separate series and separate classes of series. Each of the Acquired and Acquiring Funds is a separate series of PFI, and the Class A, Class B, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of common stock of the Acquiring Fund to be issued in connection with the Reorganization represent interests in the assets belonging to that series and have identical dividend, liquidation and other rights, except that expenses allocated to a particular series or class are borne solely by that series or class and may cause differences in rights as described herein. Expenses related to the distribution of, and other identified expenses properly allocated to, the shares of a particular series or class are charged to, and borne solely by, that series or class, and the bearing of expenses by a particular series or class may be appropriately reflected in the net asset value attributable to, and the dividend and liquidation rights of, that series or class. All shares of PFI have equal voting rights and are voted in the aggregate and not by separate series or class of shares except that shares are voted by series or class: (i) when expressly required by Maryland law or the 1940 Act and (ii) on any matter submitted to shareholders which the Board has determined affects the interests of only a particular series or class. The share classes of the Acquired Fund have the same rights with respect to the Acquired Fund that the share classes of the Acquiring Fund have with respect to the Acquiring Fund. Shares of both Funds, when issued, have no cumulative voting rights, are fully paid and non-assessable, have no preemptive or conversion rights and are freely transferable. Each fractional share has proportionately the same rights as are provided for a full share. Federal Income Tax Consequences To be considered a tax-free reorganization under Section 368 of the Internal Revenue Code of 1986, as amended (the Code), a reorganization must exhibit a continuity of business enterprise. Because the Acquiring Fund will use a portion of the Acquired Funds assets in its business and will continue the Acquired Funds historic business, the combination of the Acquired Fund into the Acquiring Fund will exhibit a continuity of business enterprise. Therefore, the combination will be considered a tax-free reorganization under applicable provisions of the Code. In the opinion of tax counsel to PFI, no gain or loss will be recognized by either of the Funds or their shareholders in connection with the combination, the tax cost basis of the Acquiring Fund shares received by shareholders of the Acquired Fund will equal the tax cost basis of their shares in the Acquired Fund, and their holding periods for the Acquiring Fund shares will include their holding periods for the Acquired Fund shares. Capital Loss Carryforward . As of October 31, 2007, the Acquired Fund had accumulated capital loss carryforward of approximately $14,698,000, expiring between 2009 and 2015. After the Reorganization, these losses will be available to the Acquiring Fund to offset its capital gains, although the amount of offsetting 25 losses in any given year may be limited. As a result of this limitation, it is possible that the Acquiring Fund may not be able to use these losses as rapidly as the Acquired Fund might have, and part of these losses may not be useable at all. The ability of the Acquiring Fund to utilize the accumulated capital loss carryforward in the future depends upon a variety of factors that cannot be known in advance, including the existence of capital gains against which these losses may be offset. In addition, the benefits of any capital loss carryforward currently are available only to shareholders of the Acquired Fund. After the Reorganization, however, these benefits will inure to the benefit of all shareholders of the Acquiring Fund. Distribution of Income and Gains. Prior to the Reorganization, the Acquired Fund, whose taxable year will end as a result of the Reorganization, will declare to its shareholders of record one or more distributions of all of its previously undistributed net investment income and net realized capital gain, including capital gains on any securities disposed of in connection with the Reorganization.
